COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 THOMAS LEONARD,                                 §               No. 08-14-00139-CR

                       Appellant,                §                 Appeal from the

 v.                                              §               120th District Court

 THE STATE OF TEXAS.                             §            of El Paso County, Texas

                       State.                    §               (TC# 20110D02415)

                                              §
                                            ORDER



       Pending before the Court is Appellant’s motion to be provided an electronic copy of the

clerk’s record and reporter’s record in the above-styled and numbered appeal. The motion is

GRANTED. The Clerk of the Court is directed to provide Appellant with an electronic copy of

the clerk’s record and reporter’s record, including any supplemental records, filed in this appeal.



       IT IS SO ORDERD This 2nd day of September, 2015



                                                     PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.